Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:

JOHN ANDREW GOODRIDGE                                GREGORY F. ZOELLER
Evansville, Indiana                                  Attorney General of Indiana

                                                     ANDREW R. FALK
                                                     Deputy Attorney General

                                                                                   FILED
                                                     Indianapolis, Indiana

                                                                               Feb 08 2012, 10:01 am
                                IN THE
                      COURT OF APPEALS OF INDIANA                                      CLERK
                                                                                     of the supreme court,
                                                                                     court of appeals and
                                                                                            tax court




DAVID L. SCUDDER,                                    )
                                                     )
       Appellant-Defendant,                          )
                                                     )
                vs.                                  )       No. 16A04-1104-CR-207
                                                     )
STATE OF INDIANA,                                    )
                                                     )
       Appellee-Plaintiff.                           )


                      APPEAL FROM THE DECATUR CIRCUIT COURT
                           The Honorable Wendy W. Davis, Judge
                              Cause No. 16C01-0807-FD-204


                                          February 8, 2012

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
         David L. Scudder appeals his conviction of Theft1 and Official Misconduct,2 both as

class D felonies. Scudder challenges both convictions on grounds that they were not

supported by sufficient evidence.

         We affirm.

         The facts favorable to the convictions are that on June 21, 2008, Ronald Owens, who

owns and operates a wrestling company, arranged a promotional event at the Walmart Store

in Greensburg, Indiana. At the event, Michael Rice, whose professional nickname apparently

was “Even Colder,” was to sign autographs and appear in photographs for a fee, posing to be

professional wrestler Stone Cold Steve Austin. See, e.g., Transcript at 266. There seems to

be some disagreement as to whether Rice’s true identity was divulged or made known to

Walmart and/or the patrons who ultimately attended the event. After the event started and

Rice had been signing autographs and posing for photographs, Walmart assistant manager

Chris Williams stopped by the event and began to suspect that the man signing the

autographs was not, in fact, Stone Cold Steve Austin. Williams believed, or at least

suspected, that Owens had perpetrated a fraud upon Walmart and its customers. Williams

called Mike Cruze, a detective with the Greensburg Police Department (the GPD) and a part-

time asset-protection manager at Walmart, and informed him that he intended to shut down

the event and feared the gathered crowd would respond violently. Cruze contacted the GPD

and asked them to send officers to the Walmart in the event that trouble arose. Among the

officers dispatched to the scene was Scudder, who was a seven-year veteran of the GPD.


1
    Ind. Code Ann. § 35-43-4-2 (West, Westlaw through end of 2011 1st Regular Sess.).
2
    Ind. Code Ann. § 35-44-1-2 (West, Westlaw through end of 2011 1st Regular Sess.).

                                                   2
      Scudder and Cruze were the first to arrive at the store. By that time, Rice had already

left but Owens was still on the premises. Officer Brendan Williams and Lieutenant Larry

Dance of the GPD arrived a short time later, as did Deputy Dave Henderson from the Decatur

County Sheriff’s Department. Scudder assumed the role of lead investigator. He interviewed

Owens and several customers who had purchased photographs and autographs. Scudder

believed there was sufficient evidence to establish probable cause that Rice and Ronald

Owens had engaged in acts constituting the offenses of theft and deception, both class D

Felonies. Lt. Dance advised Scudder to call the Decatur County Prosecutor’s Office.

Scudder and Cruze contacted Chief Deputy Prosecutor Jim Rosenberry, who advised them to

keep any money they seized to use as evidence. Upon hearing this, Lt. Dance told Scudder to

seize anything that might be useful at trial, including money and brochures. He also told

Scudder to give a receipt to Owens for anything he seized from Owens.

      The investigation revealed that Owens’s event began at 2:00 p.m. and was stopped

about 2:45 p.m. It was established that approximately eight people had paid for autographs,

several of them paying for more than one. They were charged $10.00 per autograph. Owens

stated that he had collected $166.00 for both the autographs and the sale of tickets to a

wrestling performance. Scudder announced to several people present, including Cruze, that

he was seizing the money. Owens gave Scudder personal cash in the amount of $166.00 and

Scudder placed the money in a folder. In order to maintain proper records, members of the

GPD are required to use Property Record and Receipts (PR&R) after collecting evidence.

Rather than use a PR&R, however, Scudder asked assistant store manager Stacey O’Nan for

a receipt book so he could give Owens a receipt. When O’Nan could not locate one, Scudder

                                             3
retrieved a receipt book from Walmart’s shelves and, using that, gave Owens a receipt for

$154.00.

       When the investigation was complete, Cruze heard Scudder state that he was leaving

the store to put the evidence in his car. He opened the folder to show Cruze its contents.

Scudder then exited the store alone and returned to his vehicle, which was parked behind the

store. Scudder drove to the front of the store, where he and Cruze spoke for ten or fifteen

minutes with Tracy Haines, Walmart’s asset manager.

       On the following Monday morning, June 23, 2008, GDP Assistant Chief Stacy

Chasteen asked Cruz if Scudder needed anything further in conjunction with his investigation

of the Walmart event. At that point, Cruze reviewed Scudder’s report and noted that it

recorded that Scudder had returned the confiscated money to the victims. This was not

consistent with Cruze’s observations at the scene. Cruze also noted that the report did not

contain an evidence receipt for the property seized by Scudder. Cruze confirmed that there

was no money in the evidence storage room and that no property sheet statement had been

filed. Cruze called Scudder about the matter and Scudder claimed that he had returned the

money to the victims. He also asked Cruze what the police department would have done

with the money, which Cruze thought was a strange question under the circumstances. Cruze

asked Haines about the matter, and Haines responded that he was not aware that the money

had been returned. Cruze viewed the Walmart video of the incident and saw no evidence that

the money had been returned. Finally, he spoke with the victims and Owens, all of whom

told him the money had not been returned to them.

       Scudder was charged with theft and official misconduct with respect to the missing

                                             4
money. He was found guilty of both counts following a jury trial. The court sentenced

Scudder to one and one-half years for each conviction, with the sentences to run

concurrently. The court further ordered that thirty days of the sentence be served at the

Decatur County Jail, with the remainder suspended to probation.

       Scudder contends the evidence was not sufficient to support his convictions. Our

standard of reviewing challenges to the sufficiency of the evidence supporting a criminal

conviction is well settled.

       When reviewing a claim that the evidence introduced at trial was insufficient
       to support a conviction, we consider only the probative evidence and
       reasonable inferences that support the trial court’s finding of guilt. We
       likewise consider conflicting evidence in the light most favorable to the trial
       court’s finding. It is therefore not necessary that the evidence overcome every
       reasonable hypothesis of innocence. Instead, we will affirm the conviction
       unless no reasonable trier of fact could have found the elements of the crime
       beyond a reasonable doubt.

Gray v. State, 957 N.E.2d 171, 174 (Ind. 2011). When considering a challenge to the

evidence, we neither reweigh the evidence nor assess the credibility of witnesses. Turner v.

State, 953 N.E.2d 1039 (Ind. 2011).

       In essence, Scudder’s challenge amounts to a claim that he was telling the truth when

he said he returned the money to Owens before Owens left the Walmart store the day these

events took place, and that Owens was lying when he testified to the contrary, i.e., that

Scudder did not return the money. This is the sort of credibility assessment that our standard

of review forbids us to perform. The jury determined that Owens’s claim was more credible,

and we are bound to respect that determination.

       We note, however, that Scudder seeks a ruling that, by application of the principle of


                                              5
incredible dubiosity, Owens’s testimony is not worthy of belief. Our Supreme Court has

cautioned that this principle is “very narrow” and limited in application. Turner v. State, 953

N.E.2d at 1059. Testimony may be disregarded on this basis, only “‘where a sole witness

presents inherently contradictory testimony that is equivocal or coerced and there is a lack of

circumstantial evidence of guilt.’” Id. (quoting Whedon v. State, 765 N.E.2d 1276, 1278

(Ind. 2002)). We conclude that Owens’s testimony was not uncorroborated.

       First and foremost, no one saw Scudder return any of the money to Owens, Walmart,

or the victims at the store. We note also, as set out above and as acknowledged by Scudder at

trial, that he did not follow standard GPD procedures after seizing the money from Owens.

For instance, Scudder did not give Owens a standard PR&R after receiving the money.

Moreover, Scudder’s claim to have returned the money before he left the store stands in the

face of evidence that he was instructed at the scene by Lt. Dance to seize evidence related to

the alleged crime, and Chief Deputy Prosecutor Rosenberry specifically “told him that he

needed to keep that money as evidence.” Transcript at 472. Owens’s testimony was

sufficiently corroborated by these and other facts such that the principle of incredible

dubiosity is inapplicable. The evidence was sufficient to support the convictions.

       Judgment affirmed.

RILEY, J., and MATHIAS, J., concur.




                                              6